ACCEPTED
                                                                                                    07-15-00249-CR
                                                                                       SEVENTH COURT OF APPEALS
                                                                                                 AMARILLO, TEXAS
                                                                                               11/5/2015 2:27:48 PM
                                                                                                   Vivian Long, Clerk



                       IN THE COURT OF APPEALS FOR THE
                           SEVENTH DISTRICT OF TEXAS
                               AMARILLO, TEXAS                                   FILED IN
                                                                          7th COURT OF APPEALS
                                                                            AMARILLO, TEXAS
                                     No. 07-15-00249-CR                   11/5/2015 2:27:48 PM
                                                                               VIVIAN LONG
RUDY CORTINAS,                                       §                            CLERK
        APPELLANT                                    §       From the 432ND District Court

                                                     §       Tarrant County, Texas

                                                     §       Trial Case No. 1345818D
THE STATE OF TEXAS,                                  §
           APPELLEE


                    MOTION FOR FIRST EXTENSION OF TIME
                 FOR FILING THE APPELLANT'S BRIEF ON APPEAL

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

       COMES NOW, Appellant Rudy Cortinas, by and through his court appointed attorney,

Richard A. Henderson for the above entitled appeal requests the Court to grant a first extension

of time for filing Appellant's brief and moves as follows:

                                                I.

     The Court in which the case is pending on appeal is from the 432°d District Court of

Tarrant County, Texas and the number and style of this case in such trial court is The State of

Texas v. Rudy Cortinas,   No. 1345818D.

                                               II.

       The appeal arises from Appellant's offense of Possession of a Controlled Substance of

Less Thanone Gram, Namely: Methamphetamine, of which the court sentenced defendant to

seven (7) years to be served at the Institutional Division of the Texas Department of Criminal


Motion for First Extension of Time For Filing of Appellant's Brief on Appeal                 Page 1
Justice.



           The Appellant is currently incarcerated at the Tarrant County Jail, Fort Worth, Texas.

                                                  Iv.

           On September 25, 2015, Richard A. Henderson was appointed by the Court to represent

the Defendant on his appeal.

                                                   V.

           The Supplemental Reporter's Record was filed on October 8, 2014 and the Supplemental

Clerk's Record was filed on September 30, 2015; therefore, Appellant's brief was due to be filed

on October 30, 2015.

                                                  VI.

           The Appellant's attorney completed and filed the brief on Leticia Bled vs. The State of

Texas, 02-15-00120-CR, the record was very large and complex; counsel attended a capital

murder seminar in Santa Fe, NM on October 28-30, 2015; counsel had an unexpected event in

San Antonio on October 31 - November 4, 2015. In addition, other legal work has prevented

the undersigned from starting Appellant's brief by its due date.

                                                 VII.

           The Appellant's extension is not requested for purposes of delay but rather to adequately

address the legal issues that needs to be presented in Appellant's brief.

                                                  VIII.

           Counsel for Appellant respectfully requests a thirty (30) day extension of time to file her

brief having a due date of filing Appellant's brief on or about November 29, 2015.


Motion for First Extension of Time For Filing of Appellant's Brief on Appeal                   Page 2
        PREMISES CONSIDERED, the Appellant respectfully requests the Court to grant this

Motion for First Extension of Time for Filing the Appellant's Brief and ordered due date of

November 29, 2015.

                                                 Respectfully submitted,

                                                 RICHARD A. HENDERSON P.C.
                                                 Two City Place
                                                 100 Throckmorton Street, Suite 540
                                                 Fort Worth, Texas 76102
                                                 Telephone: 817-332-9602
                                                 Facsimile: 817-335-3940



                                                  (  e C-4-     ~
                                                  Rc rd A. Hen erson
                                                  State Bar No. 09427100

                                                  ATTORNEY FOR APPELLANT

                                  Certificate of Conference

       The Attorney's secretary for Appellant spoke with Cindy at the Tarrant County District
Attorney's Office in Post-Conviction on November 5, 20    n was inf6fined that the State will
not oppose the filing of appellant's first extension to


                                                            A. Henderson


                                   Certificate of Service

      A true and foregoing Motion for First Extension of Time to File Appellant's Brief on
Appeal has been served an electronic copy to Debra Windsor, Post Conviction, Assistant
Criminal District Attorney and mailed to Appellant, Rudy Cortinas, CID40259844, Tarrant
County Jail, 100 N. Lamar Street, Fort Worth, Texas   102 on thi the 5th day November
2015.
                                                            N,7

                                                  Ward A. Henderson


Motion for First Extension of Time For Filing of Appellant's Brief on Appeal          Page 3